      Case 5:20-cv-05573-SVK Document 8 Filed 08/12/20 Page 1 of 2




                                                      S DISTR
                                                   ATE       IC
                                                 ST            T
                                             D
                                                                                   Susan Y. Soong
                                                                       CO
                                        E
                                      IT




                                                                         UR
                                    UN




                                                                           T
                                    N O RT




                                                                            NI A




8/12/2020
                                                                        OR
                                       HE




                                                                       IF




                                             N
                                                                       AL
                                             R




                                                 DI
                                                      S T RI T O F C
                                                            C
Case 5:20-cv-05573-SVK Document 8 Filed 08/12/20 Page 2 of 2
